Citation Nr: 1234266	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-08 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
Memorial Programs Service Processing Site 
in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker for a Veteran buried in a private cemetery which currently has a monument or grave marker marking the plot or grave.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Confederate Army veteran served during the American Civil War and was a member of Company "I" of the 35th Mississippi Infantry.  The appellant is a non-relative historian.  

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a letter decision of September 2009 by the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site in Nashville, Tennessee, that denied the appellant's claim for a Government-furnished headstone or grave marker.  


FINDINGS OF FACT

1.  The Confederate Army veteran is interred in a private cemetery and his grave is currently marked with a personal headstone/grave marker.  

2.  The Confederate Army veteran died on July [redacted], 1890.  


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker for a Veteran buried in a private cemetery which currently has a monument or grave marker marking the plot or grave has not been met.  38 U.S.C.A. § 2306 (West 2002 & Supp. 2008); 38 C.F.R. 38.631 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

These changes, however, are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, such as those appeals involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is found in Chapter 51.  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case along with various notice letters have notified the appellant of any type of evidence needed to substantiate his claim.

The record reflects that the appellant, a historian, has come to the VA asking that a Government-issued headstone or grave marker be authorized for a Confederate Army veteran's gravesite.  The appellant has not claimed that he is a relative or next-of-kin of the deceased.  Instead, he is merely a historian asking that the VA provide a grave marker to show that the deceased served in Confederate Army.  The decedent in question served in Co "I" of the 35th Mississippi Infantry, of the Confederate Army, during the American Civil War, i.e., the War of Northern Aggression.  The Confederate Army veteran's birth and death dates are respectively May [redacted], 1928, and July [redacted], 1890.  Upon his death, the Confederate Army veteran was buried in the Bethesda Baptist Church Cemetery, a private cemetery, in Terry, Mississippi.  

The appellant has sent a picture of the gravesite of the Confederate Army veteran.  The gravesite is topped with a white marble obelisk marker that at the base gives the name of the individual, his birth and death dates, and it shows a rank of "Captain".  The Board would note that the official Confederacy records show that the Confederate Army veteran's rank was that of "Private" and that he was a prisoner-of-war after the fall of Vicksburg.  

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002 & Supp. 2008); 38 C.F.R. § 38.620(a) (2011).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  Soldiers (and sailors) who served in the Union and Confederate Armies of the Civil War will be classified as a veteran who may be buried in a national cemetery.  See 38 U.S.C.A. § 2306(a)(3) (West 2002 & Supp. 2008).  In this case, the decedent meets the criteria for classification as a veteran and, if the next-of-kin approved, he could be buried in a national cemetery.  

As the decedent is eligible for burial in a national cemetery, he is also entitled to an appropriate Government headstone or marker at the expense of the United States for an unmarked grave.  38 U.S.C.A. § 2306(a)(2) (West 2002 & Supp. 2008).  In cases where the grave is already marked with a headstone or other marker furnished at private expense, such a headstone or marker may still be furnished, subject to certain conditions, or other indicia of the veteran's service may be affixed to the privately-purchased headstone or marker.  See generally, 38 U.S.C.A. § 2306(d) (West 2002 & Supp. 2008).  

Yet, here, the decedent was not buried in a national cemetery; he was interred in a private cemetery.  Moreover, his grave has been marked with a monument that specifies his name along with his birth and death dates.  Pursuant to 38 C.F.R. § 38.631 (2011), VA will furnish a Government headstone or marker for the grave of a decedent that is already marked and located in a private cemetery only if the decedent:

1.  Died on or after November 1, 1990; 
2.  Is buried in a private cemetery; and
3.  Was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C.A. § 2402(4), (5), or (6).

In this instance, there is no question that the Confederate Army veteran was and is eligible to be buried in a national cemetery and that he has been buried in a private cemetery.  However, he passed away on July [redacted], 1890, which was over a hundred years prior to the deliminating date of November 1, 1990.  

The Board is sympathetic to the appellant's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, since the decedent's death was prior to the date provided by law, the VA may not provide a Government-issued headstone or grave marker to the appellant for placement on the decedent's grave.  The appellant is free to install a headstone or grave marker at the grave of the Confederate Army veteran as long as he has permission of the cemetery and the next-of-kin, but any costs incurred with the purchase and installation of the headstone or grave marker must be borne by the appellant or another appropriate party.  



	(CONTINUED ON NEXT PAGE)


Hence, the appellant's claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a Government-furnished headstone or grave marker for a Veteran buried in a private cemetery which currently has a monument or grave marker marking the plot or grave is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


